DETAILED ACTION
Claim Rejections - 35 USC § 101
Claims 1-7, 10-24, 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mathematical calculations without significantly more. The claim(s) recite(s) mathematical operations that can be performed on signals that are represented by equations. This judicial exception is not integrated into a practical application because there are no limitations that use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  That is, the mathematical calculations are not applied in some meaningful way, instead only to decide more calculation.  Likewise, the independent and dependent claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mathematical calculations are not applied in some meaningful way, instead only to decide more calculation.

Allowable Subject Matter
Claims 8, 9, 25, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659